              Case 1:14-cv-10104-VEC Document 363 Filed 06/18/20 Page 1 of 5




                                                                                                                                          Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                             New York, New York 10020-1001

                                                                                                                                   Main Tel +1 212 506 2500
                                                                                                                                   Main Fax +1 212 262 1910
                                                                                                                                          www.mayerbrown.com


June 18, 2020                                                                                                                      Christopher J. Houpt
                                                                                                                                  Direct Tel +1 212 506 2380
                                                                                                                                  Direct Fax +1 212 849 5830
VIA ECF                                                                                                                              choupt@mayerbrown.com


The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007

Re:         Phoenix Light SF Limited et al. v. The Bank of New York
            Mellon, No. 14-cv-10104 (S.D.N.Y.)

Dear Judge Caproni:

       We represent Defendant The Bank of New York Mellon (“BNYM”) in the above-
captioned matter. We write pursuant to this Court’s order dated May 28, 2020 (ECF No. 352)
(“Order”) granting reconsideration of its opinion and order dated March 20, 2020, and seeking
supplemental briefing addressing whether Plaintiffs’ expert, Dr. Joseph Mason, should be
permitted to amend his opinions in a manner consistent with the Order.

I.          THE ORDER PROPERLY APPLIES TO ALL COUNTRYWIDE SETTLEMENT
            TRUSTS.

        Plaintiffs begin by asking the Court to modify the Order to allow Mason to continue
double-counting settlement and repurchase recoveries on trusts other than CWALT 2006-OA3.
Plaintiffs argue that “BNYM did not argue that any ‘repurchase claims’ other than those
associated with loans in CWALT 2006-OA3 identified in the Baupost Letter were ‘settled.’”
ECF 360 at 1. That isn’t true. Our original Daubert motion made only one reference to that trust,
to point out that Mason assumed that all repurchases based on the Baupost letter would not have
occurred until after the settlement was signed. ECF 292 at 29. And in that same paragraph, we
showed that the settlement release covered not only claims based on representation and warranty
breaches, but also those based on “(ii) the documentation of the Mortgage Loans held by the
Covered Trusts . . . including with respect to alleged defective, incomplete, or non-existent
documentation.” ECF 292 at 29 (quoting Settlement Agreement). We referred to the “trusts” in
the plural and devoted a footnote to the post-settlement repurchase protocol for document
defects, and Mason’s assumption that the Trustee could have put back loans before the
settlement and then “continued to put back loans even after the settlement was signed.” Id. at 30.
Our reply did not mention the OA3 trust at all, and referred to the modeling of “additional
repurchase proceeds on almost every defaulting loan” (ECF 320 at 18), a statement that
obviously was not limited to the 156 Baupost loans that Bitner found defective. And, when Dr.


     Mayer Brown LLP operates in combination with other Mayer Brown entities (the "Mayer Brown Practices"), which have offices in North America,
                        Europe and Asia and are associated with Tauil & Chequer Advogados, a Brazilian law partnership.
Mayer BrownCase
            LLP 1:14-cv-10104-VEC Document 363 Filed 06/18/20 Page 2 of 5

    Phoenix Light SF Limited et al. v. The Bank of New York Mellon,
    No. 14-cv-10104 (S.D.N.Y.)
    The Honorable Valerie E. Caproni
    June 18, 2020
    Page 2
    Sabry tried to correct for Bitner’s error, she did so on all of the Countrywide trusts, and we cited
    that result in our reconsideration motion. ECF 340 at 1.

           Plaintiffs attempt to rationalize limiting the Order to a single trust based on their
    misunderstanding of the Countrywide Settlement. That agreement does not “differentiate[]
    among claims based on” representations and warranties and those based on documentation (ECF
    360 at 2)—it lists them both, ensuring that they are both released. The assertion that the
    settlement contemplates “further repurchases of loans with document defects” (id.) is irrelevant
    here. As noted, paragraph 9 releases all document defect claims in the PSAs—the claims that the
    Complaint says BNYM should have enforced.

            Plaintiffs refer to a repurchase remedy, found in the Settlement Agreement, for (a) loans
    with both Mortgage and Title Policy defects where (b) “by reason of” the defects, the trusts
    cannot “foreclos[e] as a first-lien holder.” ECF 293-25 at 31. But that that category of repurchase
    claims was created under the Settlement Agreement, not under the PSAs, and plaintiffs have
    never pleaded that Countrywide breached that (or any) part of the settlement, or that BNYM
    breached a duty to enforce the settlement. And Beckles does not purport to identify any loans
    that would have been subject to that new remedy—she does not identify loans with the relevant
    combination of defects, and she made no effort to determine whether any defect prevented
    foreclosure. Thus, what Mason models is simply the repurchase of every loan with any document
    defect, precisely the claim that the settlement released. There is no reason to distinguish his
    approach as between document defects and representation and warranties. Both assume ongoing,
    PSA-based recovery for claims that were released in the settlement.

           Plaintiffs’ request to “clarify” the Order is really an attempt to modify it; nothing in the
    Order suggests that the Court was limiting its decision to the OA3 trust.

    II.    PLAINTIFFS’ REQUEST TO AMEND MASON’S REPORT SHOULD BE
           DENIED.

            Plaintiffs have failed to show good cause for modifying the operative scheduling order to
    allow Mason to amend his expert report. Pursuant to Rule 16(b)(4) of the Federal Rules of Civil
    Procedure, a schedule may be modified “only for good cause and with the judge’s consent.” “A
    party fails to show good cause when the request for an extension rests on information that the
    party knew, or should have known, in advance of the deadline.” Perfect Pearl Co. v. Majestic
    Pearl & Stone, Inc., 889 F. Supp. 2d 453, 457 (S.D.N.Y. 2012) (internal quotation marks
    omitted).

            This is not a “motion to preclude supplemental opinion[].” ECF 360 at 3. The Court
    granted BNYM’s motion to exclude Mason’s report as it was written; Mason has not even
    proposed an amended report. If Plaintiffs are seeking to amend, they must demonstrate good
    cause, not BNYM. Ritchie Risk-Linked Strategies Trading (Ireland), Ltd. v. Coventry First LLC,
    282 F.R.D. 76, 79 (S.D.N.Y. 2012) (“The burden of demonstrating good cause rests with the
    movant.”). This initial defect notwithstanding, Plaintiffs have failed to demonstrate good cause
    for two independent reasons.
Mayer BrownCase
            LLP 1:14-cv-10104-VEC Document 363 Filed 06/18/20 Page 3 of 5

    Phoenix Light SF Limited et al. v. The Bank of New York Mellon,
    No. 14-cv-10104 (S.D.N.Y.)
    The Honorable Valerie E. Caproni
    June 18, 2020
    Page 3
            First, Plaintiffs’ request depends on recasting everything that has happened on this issue
    to date. Plaintiffs submit that they should be permitted to amend Mason’s report because he
    “could not have been expected to anticipate this Court’s legal ruling,” which they characterize
    for the first time as a “rejection of Plaintiffs’ legal theory” that came out of the blue. ECF 360 at
    3, 4; id. at 3 (referring to “Plaintiffs’ contention that BNYM should have gotten settlement
    proceeds and forced additional repurchases”). On reconsideration, we argued that the problem
    was not that Plaintiffs’ theory of the case was wrong (an issue that was irrelevant for that specific
    motion), but that Mason did not model that theory—“Plaintiffs’ scenario is ‘repurchase, no
    settlement.’ But Mason assumed a third scenario: ‘repurchase and settlement.’” ECF 340 at 3.

            This is the first time that Plaintiffs have ever stated that their “legal theory” involves a
    duty to both obtain repurchases from Countrywide and also settle claims for failure to
    repurchase. As they note, “BNYM did not raise this argument in a summary judgment motion”
    (ECF 360 at 4 n.5), but we certainly would have if we had any inkling that Plaintiffs were
    actually asserting that theory. Before this letter, they have consistently described the enforcement
    and settlement as mutually exclusive. See, e.g., ECF 137 at ¶¶ 264-65 (“a reasonably diligent
    trustee would have demanded” repurchase; “Instead, BNY Mellon agreed to a settlement”; see
    also ECF No. 300 at 30 (“Instead of taking the actions Plaintiffs contend were required, BNYM
    entered into a global settlement.”). The belated effort to embrace the “repurchase and also settle”
    theory serves only to mischaracterize the Court’s ruling and cast it as an unavoidable surprise,
    rather than the result of an avoidable error by Mason.

            That effort is understandable, because Plaintiffs offer authority only for the proposition
    that an expert may amend to conform damages calculations to a legal ruling, not to simply
    correct his own overreaching or miscommunication with Plaintiffs’ counsel. See ECF 360 at 4
    (citing Valassis Commc’ns, Inc. v. News Corp., 2020 WL 1982963, at *2 (S.D.N.Y. Apr. 24,
    2020), Finjan, Inc. v. Sophos, Inc., 2016 WL 4268659, at *4 (N.D. Cal. Aug. 15, 2016), and In re
    Novatel Wireless Sec. Litig., 2013 WL 12144150, at *2 (S.D. Cal. Oct. 25, 2013)).

            In Valassis and Novatel, the courts permitted amendment to allow the damages opinion to
    reflect a ruling on summary judgment. Valassis, 2020 WL 1982963, at *1; Novatel, 2013 WL
    12144150, at *3. In Finjan, the court had excluded expert analysis that double- or triple-counted
    patent royalty bases, finding that such a damages methodology “is not possible under patent
    law.” Finjan, 2016 WL 4268659, at *4. Similarly, the Valassis court permitted a second
    amendment so that the report properly disaggregated the effects of commissions that were
    lawful, in accordance with substantive antitrust law. Valassis, 2020 WL 1982963, at *1. By
    contrast, the Order simply finds that Mason’s damages methodology “is not grounded in reality.”
    ECF 352 at 4.

            Plaintiffs had four years to come up with a theory of the case and a damages opinion to
    match, and they cannot “remedy[] any strategic miscalculations [they] may have made by
    belatedly seeking to supplement or amend those reports.” Oracle Am., Inc. v. Hewlett Packard
    Enter. Co., 2019 WL 468809, at *3 (N.D. Cal. Feb. 6, 2019) (internal quotation marks and
    alterations omitted); see also Hernandez v. Frazier, 2012 WL 12895541, at *9 (W.D. Tex. Oct.
Mayer BrownCase
            LLP 1:14-cv-10104-VEC Document 363 Filed 06/18/20 Page 4 of 5

    Phoenix Light SF Limited et al. v. The Bank of New York Mellon,
    No. 14-cv-10104 (S.D.N.Y.)
    The Honorable Valerie E. Caproni
    June 18, 2020
    Page 4
    5, 2012) (denying plaintiffs’ motion for leave to amend expert report based on evidence
    previously known to plaintiffs).

            Second, even if Plaintiffs had provided a better justification for their proposed
    amendment, the prejudice to BNYM is great. Even without a trial date, disruption of the schedule
    “is not harmless.” See Wong v. Regents of the Univ. of Calif., 410 F.3d 1052, 1062 (9th Cir.
    2005) (finding untimely disclosure of expert witness was not harmless “even though the ultimate
    trial date was still some months away” where the deadlines for completing discovery and for
    filing motions for summary judgment had expired); see also Carson Harbor Village, Ltd. v.
    Unocal Corp., 2003 WL 22038700, *3 (C.D. Cal. Aug. 8, 2003) (finding submission of untimely
    expert evidence would substantially prejudice defendants because they would have incurred
    significant expenses in deposing the proffered expert and in preparing an appropriate expert
    rebuttal and would have suffered from prolonged proceedings if it were allowed).

            Plaintiffs argue that BNYM’s rebuttal expert, Dr. Sabry, “prepared her own analysis that
    purportedly removes the impact of the Countrywide Settlement.” ECF 360 at. 5. But that report
    only proves the point—Sabry used three different scenarios to account for the effect of Plaintiffs’
    counter-factuals on the Countrywide Settlement. The first “assum[ed] that there would be no
    repurchases for loans that Dr. Mason assumed would have been put back after June 28, 2011—
    the date the Countrywide Settlement Agreement was signed.” Sabry Rebuttal Report (ECF No.
    293-9) ¶ 41. The second “assume[d] that there would be no further proceeds from the
    Countrywide Settlement” and that “collateral principal payments and subsequent recoveries in
    the month of the Countrywide distribution would be reduced by the settlement allocable share
    that the relevant loan groups were entitled to.” Id. ¶ 42. And in the third, Sabry “correct[ed] for
    the error of not accounting for actual putbacks” by “reduc[ing] the Countrywide Settlement
    distributions by Dr. Mason’s but-for repurchases between the signing date and the actual
    settlement distribution dates in 2016 and 2017.” Id. ¶ 43.

             Plaintiffs do not state which, if any, of these scenarios Mason would adopt or say
    anything else about the proposed new report. What they do say is that “Mason could remove all
    settlement proceeds from the model or he could” do something totally different. ECF 360 at 3.
    As Plaintiffs note, the $8.5 billion settlement was allocated among trusts based on each trust’s
    losses (both past and future), and their repurchase strategy would have reduced those losses for
    these trusts. Lttr. 3. Thus, the latter approach would require reconstructing, for the but-for world,
    the lifetime losses that would have been forecast for each trust in 2015, an enormous undertaking
    that seems certain to require new rebuttal reports, new depositions, and possibly new motions if
    Mason gets it wrong again. The complexity of this task is further demonstrated by the fact that
    Plaintiffs are asking this Court to specify exactly how Mason’s damages analysis should be
    amended. Simply put, if Plaintiffs cannot figure out how to amend Mason’s report without
    judicial direction, then the process must be more complicated than they suggest.

           In light of Plaintiffs’ failure to provide a damages report that is consistent with its
    longstanding legal theory of BNYM’s purported liability, we respectfully submit that the Court
    should not permit Plaintiffs to amend Mason’s damages calculation. In the alternative, should the
Mayer BrownCase
            LLP 1:14-cv-10104-VEC Document 363 Filed 06/18/20 Page 5 of 5

    Phoenix Light SF Limited et al. v. The Bank of New York Mellon,
    No. 14-cv-10104 (S.D.N.Y.)
    The Honorable Valerie E. Caproni
    June 18, 2020
    Page 5
    motion to amend be granted, BNYM respectfully requests the right to seek costs for any rebuttal
    or deposition that is required by Mason’s amended report.

                                               Respectfully submitted,

                                               /s/ Christopher J. Houpt
                                               Christopher J. Houpt


    cc:    Counsel of record
